Citation Nr: 9930297	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-19 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, secondary to exposure to ionizing radiation.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to September 
1959.

This appeal arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

The appellant, pursuant to her request, was afforded a 
personal hearing at the RO in December 1998.  Subsequent to 
that hearing, but also in December 1998, the appellant filed 
a VA Form 9 substantive appeal, upon which she indicated her 
desire for a Travel Board hearing at the RO before a Member 
of the Board.  It does not appear that the RO scheduled that 
hearing prior to forwarding the appellant's file to the 
Board.  Thus, the appellant's appeal must be returned to the 
RO to schedule that hearing.  When, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a Member of the Board 
sitting at the RO.  The appellant and her 
representative should be notified in 
writing of the date, time and location of 
the Travel Board hearing, and a copy of 
the notification letter should be 
associated with the claims file.

The purpose of this remand is to accord the appellant due 
process of law and provide her an opportunity for a Travel 
Board hearing.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate disposition of 
the issues on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


